Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
	This action is in response to the papers filed October 15, 2021. 

Amendments
           Applicant's amendments, filed October 15, 2021, is acknowledged. Applicant has cancelled Claims 1-60, and amended Claims 62-85.
	Claims 61-85 are pending and under consideration. 

Priority
This application is a continuation of 15/728,455 filed on October 9, 2017, now U.S. Patent 10,428,133, which is a division of application 14/739,796 filed June 15, 2015, now U.S. Patent 9,790,261, which is a division of application 12/160,263 filed July 29, 2008, now U.S. Patent 9,303,080, which is a 371 of PC/US07/00774 filed January 12, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/812,566 filed on June 9, 2006 and 60/758,819 filed on January 13, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
1. 	The prior rejection of Claims 61-85 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,428,133 is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

Terminal Disclaimer
2. 	The terminal disclaimer filed on November 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,428,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
3. 	Claims 61-85 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633